EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the report of China Ceetop.com, Inc. on Form 10-K for the year ended December 31, 2012 as filed with the Securities and Exchange Commission (the “Report”), each of the undersigned, in the capacities and on the dates indicated below, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. (Registrant) CHINA CEETOP.COM, INC. By: /s/Weiliang Liu Weiliang Liu, CEO, President, Secretary, Director Date: April 15, 2013 By: /s/Juqun Zhao Juqun Zhao, CFO, Treasurer Date: April 15, 2013
